Citation Nr: 0729173	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967, from June 1967 to June 1973 and from January 1991 
to June 1991.  He also served in the National Guard.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in May 2002 that 
inter alia denied service connection for joint pain as due to 
an undiagnosed illness.  

The veteran testified before the undersigned Veterans Law 
Judge in a March 2006 hearing in Washington, D.C.  

In April 2006, the Board issued a decision that reopened the 
previously-denied claims of service connection for bilateral 
knee disorder and bilateral shoulder disorder and remanded 
those issues to the RO, via the Appeals Management Center 
(AMC), for further development of the merits.  

The issue of service connection for a bilateral shoulder 
disorder is addressed hereinbelow.  The matter of service 
connection for bilateral knee disorder is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the AMC.  VA will advise the veteran when further 
action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's joint pain in the shoulders, initially 
characterized as arthralgia, has been competently diagnosed 
as tendonitis with degenerative disease of the shoulders.  

3.  Because the veteran's shoulder disorder has been 
diagnosed, it cannot be characterized as an undiagnosed 
illness or other medically unexplained chronic multisymptom 
illness pursuant to 38 U.S.C. § 1117.  

4.  The degenerative disease of the shoulders is not shown to 
have been manifested during military service or manifested to 
a compensable degree within the first year after his 
discharge from service.  

5.  The currently demonstrated tendonitis and degenerative 
disease of the shoulders is not shown to be due to any event 
or incident of the veteran's military service.  



CONCLUSION OF LAW

The veteran does not have a bilateral shoulder disability, 
including any manifested by degenerative arthritis, that is 
due to disease or injury that was incurred in or aggravated 
by military service; nor may arthritis be presumed to have 
been incurred therein; nor is any due to an undiagnosed 
illness.  38 U.S.C.A. §§ 101(2), 1110, 1117, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 3.307, 
3.309(a), 3.117 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for a bilateral shoulder disorder has been 
accomplished.  

The Board's decision in April 2006 found that the veteran had 
not received adequate VCAA notice, and instructed the AMC to 
afford the veteran such notice on remand.  The AMC thereupon 
issued the veteran a letter in August 2006 informing him that 
to establish entitlement to service connection for a 
disability, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease or event in service.  

The veteran had ample opportunity to respond before the 
issuance of the Supplemental Statement of the Case (SSOC) in 
April 2007.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that the AMC's notice  letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC's letter advised the veteran that VA is responsible 
for getting relevant records held by any Federal agency, to 
include military records, VA medical records, and records 
from the Social Security Administration (SSA).  The letter 
also stated that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

The AMC's letter specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the August 2006 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the most recent SSOC in 
April 2007.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the August 
2006 letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

The August 2006 letter also advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability), so there is no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records (SMR) are on file, as 
are extensive post-service VA and private medical records.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.   Further, the veteran advised VA in October 
2006 that he has no further evidence to submit and asks that 
his claim be adjudicated as soon as possible.  

The veteran has been afforded a hearing before the Board, 
during which he provided oral argument and submitted 
additional documents for inclusion in the record, and he has 
been afforded adequate VA medical examinations in support of 
his claim.  

The Boar notes at this points that the veteran's 
representative asserts that VA failed to provide the veteran 
with a Gulf War Registry Examination, and that this should be 
accomplished before the claim is adjudicated.  However, 
review of the file shows that the veteran in fact underwent a 
Gulf War Registry Examination in August 1993.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be granted for a 
chronic condition, including arthritis, if symptoms become 
manifest to a compensable degree within one year of 
discharge, even if no evidence of diagnosis or treatment in 
service.  38 C.F.R. §§  3.307, 3.309(a).  

The service medical records for the veteran's first tour of 
active duty (April 1965 to April 1967 and second tour of 
active duty (June 1967 to June 1973) show no indication of a 
shoulder injury or disorder.  The veteran's report of 
physical examination in June 1973 shows the upper extremities 
as "normal," and a VA medical examination in March 1974 
shows no complaint or diagnosis of any shoulder disorder.  

The National Guard medical records through May 1987 show 
continued evaluation of the upper extremities as "normal."  

The medical records from the veteran's third tour of active 
duty (January 1991 to June 1991) include an April 1991 
physical examination in which the upper extremities are noted 
as normal, and a May 1991 demobilization evaluation in which 
the veteran made no mention of any shoulder problem.  

The veteran had a VA joints examination in October 1992 that 
is silent in regard to any current shoulder disorder.

Accordingly, there is no evidence of record that the veteran 
developed arthritis to any degree within the first year after 
his last discharge from service in June 1991.  

The veteran's Gulf War Registry Examination in August 1993 
alludes to "arthralgias of the shoulders."  In March 1995 a 
non-VA examining physician diagnosed supraspinatus syndrome 
of the left shoulder, and in July 1995 a VA examiner 
diagnosed tendonitis of both shoulders with arthritis.  

In September 1996, a non-VA physician diagnosed possible 
impingement syndrome of the right shoulder versus arthritis; 
the same physician noted that the veteran currently had 
problems including multiple joints with arthritic changes but 
the physician simply had no idea as to how and when it 
happened.  

A private magnetic resonance imaging (MRI) diagnostic of the 
left shoulder in July 2006 revealed tendinopathy versus 
partial tears of the supraspinatus, multiple small 
subchondral cysts, and hypertrophy of the acromioclavicular 
(AC) joint.  

The veteran had a VA examination of the joints in February 
2007 when the examiner noted that there was no record 
regarding the right shoulder, but that MRI of the left 
shoulder in July 2006 had shown degenerative changes in the 
AC joint with tendonitis.  

The examination of the shoulders noted clinical observations 
in detail; both shoulders showed pain, weakness and guarding.  
The X-ray studies of the right shoulder on the day of the 
examination showed evidence of degenerative change, and the 
examiner diagnosed bilateral degenerative disease of the 
shoulders.  

The examiner noted that there was no mention of any shoulder 
problem in service, and that in the examiner's opinion the 
veteran's shoulder condition was not due to military service 
or to any condition related to service in Southwest Asia.  

The evidence above shows that the veteran has a diagnosed 
shoulder disorder, so the first element of service connection 
is met.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence of an etiological 
connection between the shoulder disorder and any event or 
incident of the veteran's periods of military service, and in 
fact the VA examiner stated an opinion that there is no such 
relationship.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In addition to the medical evidence, the Board has considered 
other evidence, including lay statements and the veteran's 
testimony before the Board.  As noted, the lay statements are 
silent in regard to any observed shoulder disorder, and the 
veteran's testimony before the Board asserts only that he 
attributes his arthritis of the shoulders to his military 
experiences in Southwest Asia.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

As noted, the competent and uncontroverted medical opinion of 
record states that the veteran's bilateral shoulder disorder 
is not related to his military service.  

The veteran's original claim asserted chronic joint pains due 
to an unidentified illness, and the Board has considered 
whether those provisions apply to the claimed shoulder 
disorder.  

VA may pay compensation to a veteran who served on active 
duty in the Armed Services in the Southwest Asia (SWA) 
theater of operations during the Persian Gulf War with a 
qualifying chronic disability, provided that the disability 
becomes manifest either during active operations in the SWA 
theater of operations or becomes manifest to a degree of 10 
percent or more not later than December 31, 2011.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the SWA theater of 
operations during the Persian Gulf War; see 38 U.S.C.A. 
§ 1117(f).   The veteran's DD Form 214 and service personnel 
record show that he served in SWA from February 7, 1991 to 
May 15, 1991.   The veteran accordingly fulfills this 
requirement.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.   See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  
Also, the chronic disability claimed must not be attributable 
to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a),(b).  

In this case, the veteran's bilateral shoulder disorder has 
been competently diagnosed as tendonitis with degenerative 
disease.  Accordingly, it is not a medically unexplained 
chronic multisymptom illness under the provisions of 
38 C.F.R. § 3.317.  

The Board accordingly finds that the criteria for service 
connection for a bilateral shoulder disability is not met, 
either on a direct basis or under the provisions of 38 C.F.R. 
§ 3.117 as a symptom of an undiagnosed illness.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for bilateral shoulder disorder is denied.  



REMAND

The RO denied service connection for bilateral knee arthritis 
based on a finding that the condition arose between the 
veteran's second tour of military service (June 1967 to June 
1973) and his third tour of military service (January-June 
1991).   The RO determined that the disorder was a 
preexisting condition that was not aggravated by military 
service.  

As a threshold matter, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence that (1) the condition existed prior to 
service, and (2) the condition was not aggravated by service.  
The claimant is not required to show that the condition 
increased in severity in service before VA's duty under the 
second prong of the rebuttal standard attaches.  

In this case, the service medical records for the veteran's 
first tour of active duty (April 1965 to April 1967 and 
second tour of active duty (June 1967 to June 1973) show no 
indication of a knee disorder, and the veteran's separation 
physical examination in June 1973 showed the lower 
extremities as "normal."  
A VA medical examination in March 1974 shows no complaint or 
diagnosis of any knee disorder, and National Guard medical 
records through May 1987 show continued evaluation of the 
lower extremities as "normal."

Thereafter, private medical records dated in August 1988 show 
complaint of left knee pain, reportedly of two years 
duration, with arthroscopy two years previously; the clinical 
impression was that of tendonitis of the left knee.  
Subsequent treatment notes by the same non-VA provider show a 
clinical impression of right knee tendonitis with 
degenerative joint disease (DJD) in March 1990, and DJD of 
both knees in May 1990.  

Therefore, the Board finds that the record contains clear and 
convincing medical evidence that the DJD of the bilateral 
knees preexisted the veteran's third period of military 
service, which began in January 1991.  Accordingly, the 
question arises whether the presumption of aggravation 
arises; this question has not been adequately addressed by 
the RO.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
 
The Board particularly notes that presumption of aggravation 
is triggered by evidence that a preexisting disability has 
undergone a permanent increase in severity during service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Sondel v. 
West, 13 Vet. App. 213 (1999); Beverly v. Brown, 9 Vet. App. 
402 (1996).  

Aggravation of a pre-existing injury may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the medical evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. §1153; 38 
C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

The VA examiner in February 2007 stated that there was no 
clear-cut evidence of knee injury to indicate aggravation due 
to military service.  

However, this does not answer the question of whether review 
of the evidence before, during, and after service shows a 
permanent increase in disability beyond that attributable to 
the normal course of the disease.  

If there is no such  permanent increase, the presumption of 
aggravation is not triggered; if there is such permanent 
increase, the presumption is triggered and the claim can only 
be denied if there is clear and convincing evidence to rebut 
the presumption, a standard that the RO has not yet 
addressed.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should submit the veteran's 
file, to include the treatment record 
before, during, and after the veteran's 
last tour of military service (January-
June 1991), his testimony before the 
Board in March 2006, and this REMAND, to 
a physician specializing in orthopedics 
for review.  

The reviewing physician should provide 
an opinion, based on review of the 
records above, as to whether the 
veteran's bilateral knee disorder 
underwent a permanent increase in 
severity during his military service 
during the period January-June 1991, 
beyond any increase in severity 
attributable to the normal course of 
the disease and beyond any post-service 
intercurrent aggravation (e.g., 
racquetball injury in July 1999, 
hyperextension workplace injury in 
August 2000, etc.).  

The reviewing physician should provide 
the medical rationale for his opinion 
in a typewritten report, which the RO 
should associate with the file.  

2.  To help avoid future remand, VAMC 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  Specifically, the 
RO should state whether the presumption 
of aggravation is triggered, and, if so, 
whether the presumption is rebutted by 
clear and convincing evidence.  

4.  If any benefit sought on appeal 
remains denied, the VAMC should furnish 
to the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


